--------------------------------------------------------------------------------

Exhibit 10.11

LOCKUP AGREEMENT

          This AGREEMENT (the "Agreement") is made as of the 13 day of June,
2008, by the signatories hereto (each, a "Holder"), in connection with his
ownership of shares of ICP Solar Technologies, Inc., a Nevada corporation (the
"Company").

          NOW, THEREFORE, for good and valuable consideration, the sufficiency
and receipt of which consideration are hereby acknowledged, Holder agrees as
follows:

          1.      Background.

                    a.      Holder is the beneficial owner of the amount of
shares of the Common Stock, $0.00001 par value per share, of the Company
(“Common Stock”) designated on the signature page hereto.

                    b.      Holder acknowledges that the Company has entered
into or will enter into at or about the date hereof Securities Purchase
Agreements (the “Securities Purchase Agreements”), dated on or about a date even
herewith, with subscribers (the “Subscribers”) to purchase up to $3,000,000 of
the Company’s 11% Senior Secured Convertible Debentures, Due June 13, 2010
(“Debentures”) and accompanying Warrants. Holder understands that, as a
condition to proceeding with the Offering, the Subscribers have required, and
the Company has agreed to obtain on behalf of the Subscribers an agreement from
the Holder to refrain from selling any securities of the Company during the
period (the “Restriction Period”) from the date of the Securities Purchase
Agreement until the earlier of (i) the date that is 6 months after effectiveness
of the Registration Statement (as defined in the Registration Rights Agreement
referred to in the Securities Purchase Agreement), or (ii) the date that is 6
months after the date that the shares issuable upon conversion of the Debentures
and upon exercise of the Warrants become eligible for resale, under Rule 144,
without limitations as to volume or manner of sale, and to limit such sales
thereafter, as further described below.

          2.      Share Restriction.

                    a.      Holder hereby agrees that during the Restriction
Period, the Holder will not sell or otherwise dispose of any shares of Common
Stock or any options, warrants or other rights to purchase shares of Common
Stock or any other security of the Company which Holder owns or has a right to
acquire as of the date hereof, other than in connection with an offer made to
all shareholders of the Company in connection with merger, consolidation or
similar transaction involving the Company. Holder further agrees that the
Company is authorized to and the Company agrees to place "stop orders" on its
books to prevent any transfer of shares of Common Stock or other securities of
the Company held by Holder in violation of this Agreement. The Company agrees
not to allow to occur any transaction inconsistent with this Agreement.

                    b.      Any subsequent issuance to and/or acquisition by
Holder of Common Stock or options or instruments convertible into Common Stock
will be subject to the provisions of this Agreement.

1

--------------------------------------------------------------------------------

                    c.      Holder hereby agrees that after the end of the
Restriction Period, for so long as the Debentures or associated Warrants remain
outstanding, the Holder will not sell or otherwise dispose of any shares of
Common Stock or any options, warrants or other rights to purchase shares of
Common Stock or any other security of the Company which Holder owns or has a
right to acquire as of the date hereof, unless such sales are subject to the
144-Like Volume Limitations (as defined below), other than in connection with an
offer made to all shareholders of the Company in connection with merger,
consolidation or similar transaction involving the Company.

          For purposes hereof,

          “144-Like Volume Limitations” shall mean that, during any 90 day
period, the Holder may not sell or transfer a number of shares of Common Stock
that exceeds the greater of: (1) 1% of the Company’s total outstanding shares,
determined as of the first business day of such 90 day period, or, (2) the
average reported weekly volume in the Company’s Common Stock for the four weeks
immediately preceding the first business day of the Sales Period.

          3.      Miscellaneous.

                    a.      At any time, and from time to time, after the
signing of this Agreement Holder will execute such additional instruments and
take such action as may be reasonably requested by the Subscribers to carry out
the intent and purposes of this Agreement.

                    b.      This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens. The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith agree to submit to the in
personam jurisdiction of such courts and hereby irrevocably waive trial by jury.
The prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.

2

--------------------------------------------------------------------------------

                    c.      The restrictions on transfer described in this
Agreement are in addition to and cumulative with any other restrictions on
transfer otherwise agreed to by the Holder or to which the Holder is subject to
by applicable law.

                    d.      This Agreement shall be binding upon Holder, its
legal representatives, successors and assigns.

                    e.      This Agreement may be signed and delivered by
facsimile and such facsimile signed and delivered shall be enforceable.

                    f.      The Company agrees not to take any action or allow
any act to be taken which would be inconsistent with this Agreement.

      IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.

    HOLDER:                     __________________________________________      
 (Signature of Holder)                    
__________________________________________        (Print Name of Holder)        
            __________________________________________       Number of Shares of
Common Stock     Beneficially Owned and as more fully     described below if not
in the form of     shares of Common Stock

3

--------------------------------------------------------------------------------

COMPANY:

ICP Solar Technologies, Inc.

By: ________________________

Print Name: _________________

Title: _____________________


ADDRESS:

Attn: Sass Peress, President, CEO &
Chairman
ICP Solar Technologies, Inc.
7075 Place Robert-Joncas
Unit 131
Montreal H4M272
Phone: 514-270-5770
Fax: (514) 270-3677

4

--------------------------------------------------------------------------------